Fourth Court of Appeals
                           San Antonio, Texas
                                JUDGMENT
                              No. 04-13-00724-CR

                            James Wesley ROORK,
                                  Appellant

                                       v.

                             The STATE of Texas,
                                   Appellee

          From the 38th Judicial District Court, Medina County, Texas
                       Trial Court No. 13-09-11343-CR
                Honorable Camile G. Dubose, Judge Presiding

BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

In accordance with this court’s opinion of this date, this appeal is DISMISSED.

SIGNED December 18, 2013.


                                        _____________________________
                                        Rebeca C. Martinez, Justice